DETAILED ACTION
Status of the Application
This communication is a first Office Action Non-Final rejection on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is acknowledged that this application is a Continuation of application 16/495,767 (now US Patent 11,283,297).
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
 http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6,8-20 of U.S. Patent No. 11,283,297. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim an electrical isolation in transferring power and data signals in a downhole environment in a similar manner without patentable distinguishable features.
Regarding claim 1, claim 1 of U.S. Patent No. 11,283,297 discloses a method comprising: receiving a transmission that comprises at least one of power and a data signal from an umbilical which carries the transmission from a surface of a geological formation into a borehole drilled in the geological formation; transferring the transmission from a first side of a coupler to a second side of the coupler, wherein the first side of the coupler is associated with an upper tubular in the borehole and the second side of the coupler is associated with a lower tubular in the borehole; transferring the transmission from the second side of the coupler to a first side of an electrical isolation via an electrical connection, wherein the electrical isolation is associated with the lower tubular; transferring the transmission from the first side of the electrical isolation to a second side of the electrical isolation via an isolation barrier, wherein an isolation barrier electrically separates the first side of the electrical isolation from the second side of the electrical isolation; and supplying the transmission to electronics associated with the lower tubular via an electrical connection between the second side of the electrical isolation and the electronics (see Claim 1).
Regarding claims 2-8, these claims are unpatentable over claims 2-6,8,9 of U.S. Patent No. 11,283,297 since are very similar.
	Regarding claim 9, claim 10 of U.S. Patent No. 11,283,297 discloses a system comprising: a first tubular section having electrical isolation, electronics, and a first side of a coupler, wherein the first side of the coupler is electrically connected to a first side of the electrical isolation and a second side of the electrical isolation is electrically connected to the electronics; wherein an isolation barrier electrically separates the first side of the electrical isolation from the second side of the electrical isolation; and a second tubular having a second side of the coupler which is aligned with the first side of the coupler and an umbilical coupled to the second side of the coupler (See claim 10).
Regarding claims 10-19, these claims are unpatentable over claims 11-20 of U.S. Patent No. 11,183,888 since are very similar.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lovell et al (US 8,783,355 B2) discloses a technique includes inducing a distributed temperature change along a portion of a wellbore and measuring a time varying temperature along the portion of the wellbore due to the induced change. The technique includes determining a distributed flow rate in the portion based at least in part on the measured time varying temperature before the temperature reaches equilibrium, however does not discloses the specific structure configuration and operation of the claimed method and system for electrical isolation in transferring power and data signals in a downhole environment.
Sponchia et al (US 10,036,234 B2) discloses a lateral wellbore completion apparatus may include a flow-through deflector having a deflector face and a junction string that includes a junction block cooperative to mate with the deflector face, a downhole device, and an inductive coupler electrically connected to the downhole device. A method may include anchoring the deflector in a main bore, making-up at the drilling surface a junction string that includes a junction block, a completion string section having a downhole device, and a secondary inductive coupler electrically connected to the downhole device, however does not discloses the specific structure configuration and operation of the claimed method and system for electrical isolation in transferring power and data signals in a downhole environment.
Leeflang et al (US 10,018,033 B2) discloses a downhole sensor array includes sensor housings, and each sensor housing contains one or more of a pressure sensor and a temperature sensor. Cable segments connect the sensor housings. A weld joint bonds a sensor housing to a jacket of a cable segment, and a conductor of the cable segment and the jacket of the cable segment may be separated by a void proximate the weld joint, however does not discloses the specific structure configuration and operation of the claimed method and system for electrical isolation in transferring power and data signals in a downhole environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/Primary Examiner, Art Unit 2836